FRIEDMAN, Judge,
Dissenting.
I respectfully dissent. First, I disagree with the majority’s conclusion that Sharon Ferrelli and Phillip W. Mercer, Sr. (Appellants) were “convicted” in West Virginia of driving under the influence of alcohol (DUI) for the purposes of Article IV of the Drivers License Compact (Compact), 75 Pa.C.S. § 1581. (Majority op. at 893.) Second, I disagree with the majority’s conclusion that the Full Faith and Credit Clause of the U.S. Constitution1 does not *896apply here because the West Virginia court lacked adjudicatory authority over the Commonwealth of Pennsylvania, Department of Transportation, Bureau of Driver Licensing (DOT). (Majority op. at 894-95.) Thus, unlike the majority, I would reverse the November 13, 2000 order the Court of Common Pleas of Washington County (trial court).
I. “Conviction”
Article IV(a)(2) of the Compact states that DOT shall give the same effect to out-of-state conduct as it would if such conduct had occurred in Pennsylvania where the out-of-state conduct resulted in a “conviction” for DUI which renders the driver incapable of safe driving. 75 Pa.C.S. § 1581.
The majority concludes that Appellants’ conduct in West Virginia resulted in “convictions” for DUI because Appellants entered nolo contendere pleas. In reaching this conclusion, the majority relies upon Hunt v. Department of Transportation, Bureau of Driver Licensing, 750 A.2d 922 (Pa.Cmwlth.), appeal denied, 564 Pa. 718, 764 A.2d 1073 (2000), and Eisenberg v. Department of Public Welfare, 512 Pa. 181, 516 A.2d 333 (1986), for the proposition that a nolo contendere plea is deemed a “conviction” in Pennsylvania license suspension cases. However, neither Hunt nor Eisenberg involved a court order specifically stating that the nolo contendere plea shall not be deemed a DUI “conviction.” (See Ferrelli R.R. at 10a-lla; Mercer R.R. at 9a-10a.) Because Hunt and Eisenberg did not address the possible effect of such a court order under the Full Faith and Credit Clause, I do not believe that those cases are dispositive here.
II. Full Faith and Credit
In determining whether a licensee’s out-of-state conduct resulted in a “conviction,” DOT, and this court, must give full faith and credit to the laws of the other state.2 Laughlin v. Department of Transportation, Bureau of Driver Licensing, 719 A.2d 850 (Pa.Cmwlth.1998), appeal denied, 559 Pa. 670, 739 A.2d 168 (1999) (giving full faith and credit to Maryland law with respect to the final disposition of a DUI case).
Under the Full Faith and Credit Clause, a final judgment in one state, if rendered by a court with adjudicatory authority over the subject matter and the persons governed by the judgment, qualifies for recognition throughout the land. Baker by Thomas v. General Motors Corporation, 522 U.S. 222, 118 S.Ct. 657, 139 L.Ed.2d 580 (1998). There is no “public policy exception” to the full faith and credit due a court’s judgment.3 Id. Moreover, under *897the Full Faith and Credit Clause, the pre-clusive effect of a court’s order extends to parties and to those “in privity” with them. Id.
Indeed, privity signifies that a relationship between two or more persons is such that a judgment involving one of them may justly be conclusive upon the other although the other was not a party to the action. BLACK’S LAW DICTIONARY 1199 (6th ed.1990). Privity exists where there is a mutuality of interest, which may arise out of a contract, a connection or some bond of union. Id.
Here, Appellants were charged with violating Article 331.01 of the Code of the City of Weirton, which adopts West Virginia’s DUI statute. {See Mercer’s R.R. at 50a, 51a.) Certainly, the West Virginia court had adjudicatory authority over the DUI cases and its parties, Appellants and the City of Weirton. The majority concludes that the Full Faith and Credit Clause does not apply here because the court lacked adjudicatory authority over DOT. (Majority op. at 894.) However, as indicated above, the preclusive effect of a court’s order under the Full Faith and Credit Clause extends to those “in privity” with the parties to an action.
I believe that DOT is “in privity” with the City of Weirton in this case because of the Compact, which specifically mentions the violation of local ordinances relating to DUI, and because of the mutual interest of DOT and the City of Weirton in protecting citizens from drunk drivers. Therefore, I would hold that the trial court violated the constitutional rights of Appellants by failing to give full faith and credit to the West Virginia court order stating that Appellants’ nolo contendere pleas shall not be deemed DUI “convictions.”
Accordingly, I would reverse.

. The Full Faith and Credit Clause provides: Full Faith and Credit shall be given in each State to the public Acts, Records, and judicial Proceedings of every other State. And the Congress may by general Laws prescribe the Manner in which such Acts, Records and Proceedings shall be proved, and the Effect thereof.
U.S. Const, art. IV, § 1. Pursuant to this clause, Congress has prescribed as follows:
Such Acts, records and judicial proceedings or copies thereof, so authenticated, shall *896have the same full faith and credit in every court within the United States and its Territories and Possessions as they have by law or usage in the courts of such State, Territory or Possession from which they are taken.
28 U.S.C. § 1738.


. The majority states that Laughlin v. Department of Transportation, Bureau of Driver Licensing, 719 A.2d 850 (Pa.Cmwlth.1998), appeal denied, 559 Pa. 670, 739 A.2d 168 (1999), does not apply here because, as a matter of law in Pennsylvania, a nolo contendere plea operates as a conviction. (Majority op. at 893 n. 4.) However, the whole point of the Full Faith and Credit Clause is that the laws or judicial proceedings of the other state should be given effect, whatever the law might be in Pennsylvania. Therefore, I cannot accept the majority’s rationale for rejecting the applicability of Laughlin in this case.


. As the majority points out, in Gies v. Department of Transportation, Bureau of Driver Licensing, 770 A.2d 799 (Pa.Cmwlth.2001), this court relied upon the public policy of Pennsylvania in deciding not to give full faith and credit to a New Jersey court order. (See majority op. at 894.) It seems to me that the reliance on Pennsylvania’s public policy in Gies was contrary to the U.S. Supreme *897Court’s statement in Baker that there is no "public policy exception” to the full faith and credit due a court’s judgment. Cf. Gies (Friedman, J., concurring).